Order entered October 11, 1960, purporting to resettle an order entered July 19, 1960 in relation to the cancellation of a notice of pendency, unanimously affirmed, with $50 costs and disbursements to the intervenor-defendant-respondent. Under the discretionary provisions of section 123 of the Civil Practice Act relating to good faith in the prosecution of an action in which a notice of pendency is filed, there was ample power and justification for the order entered at Special Term. Indeed, plaintiff is fortunate that Special Term did not charge her with the financial consequences imposable under the second paragraph of section 123. (See, also, Israelson v. Bradley, 308 N. Y. 511.) Insofar as any procedural irregularities are concerned plaintiff was not prejudiced because the result was not avoidable. Hence, under section 105 of the Civil Practice Act such irregularities must be disregarded. Concur—-Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.